DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 describes the “spring engaging the dilution air introduction passage and the inner wall part.”  Neither the specification or the Figures seem to disclose how the spring engages the inner wall, there appears to be no contact between the spring and the inner wall.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sze (U.S. Patent 10928067) in view of Corr (U.S. Patent 8973365).

Regarding claim 1, Sze teaches:
A combustor for a gas turbine engine (Fig. 2, col. 2 line 17-18), comprising an outer wall part (outer skin 42, 44, Fig. 2, col. 3 ll. 18) having formed therein an impingement cooling hole (apertures 30a, Fig. 2, col. 6 ll. 35-43), an inner wall part (inner skin 38, 40, Fig. 2, col. 3 ll. 19) having formed therein an effusion cooling hole (col. 7 ll. 2 and ll. 28), and a tubular dilution air introduction passage (dilution bosses 82, Fig. 2, col. 8 ll. 39) providing a connection between an outer opening formed in the outer wall part (Fig. 2F, marked as A below)

    PNG
    media_image1.png
    400
    826
    media_image1.png
    Greyscale

and an inner opening formed in the inner wall part (Fig. 2F, marked as B below)

    PNG
    media_image2.png
    414
    826
    media_image2.png
    Greyscale

the dilution air introduction passage introducing dilution air into a combustion chamber (combustion chamber 26, Fig 2., col. 2 ll. 46), wherein a radially outer end (the bottom portion of boss 82, as seen in Fig. 2F, fitted into the outer opening marked as A above) of the dilution air introduction passage is radially slidably fitted into an inner periphery of the outer opening (boss 82 is fitted into the outer opening marked as A above), and a radially inner end part of the dilution air introduction passage (Fig. 2F, marked as C below)

    PNG
    media_image3.png
    414
    826
    media_image3.png
    Greyscale


Corr teaches:
a radially inner end part of an air passage (Corr Fig. 4A and 4B, marked as D below)

    PNG
    media_image4.png
    417
    635
    media_image4.png
    Greyscale

 axially slidably abuts (fourth part 86b Corr Fig. 4B, col. 7 ll. 37) against an open edge of the inner opening (186a, Fig. 4B. col. 7 ll. 37, marked as E below)

    PNG
    media_image5.png
    581
    628
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Sze’s combustor for a gas turbine engine with Corr’s teachings on mounting the end part of an air passage to the open end of the inner opening, in order to allow the air passage to slide as necessary during engine operation and thermal expansion in response to different temperatures at different regions (as taught by Corr in col. 6 ll. 63).
Note: Also see Response to Amendment section at the end of this Office Action.

Regarding claim 2, Sze in view of Corr teaches the invention as discussed above for claim 1. However, Sze in view of Corr, as discussed so far, fails to teach the inner opening protruding from the inner wall in a tubular shape defining the open edge, and the radially inner end of the dilution air introduction passage abuts against the open edge. 
Corr teaches:
The combustor for a gas turbine engine according to Claim 1, wherein the inner opening (Corr Fig. 4B, one of its edges marked as F below) 

    PNG
    media_image6.png
    581
    628
    media_image6.png
    Greyscale

protrudes from the inner wall part radially outward in a tubular shape (marked portion of inner liner 82, as marked above and third part 86a form the inner opening protrude outward in a tubular shape (ring shaped - col. 7 ll. 21).
defininq the open edqe, and the radially inner end of the dilution air introduction passage abuts aqainst the open edge (labeled on Image 1 below).

    PNG
    media_image7.png
    474
    892
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Sze in view of Corr combustor for a gas turbine engine, as applied to claim 1, with Corr’s mounting the end of an air passage to the open end of the inner opening, in order to allow the air passage to slide as necessary during engine operation and thermal expansion in response to different temperatures at different regions (as taught by Corr in col. 6 ll. 63).

Regarding claim 3, Sze in view of Corr teaches the invention as discussed above for claim 2. However, Sze in view of Corr, as discussed so far, does not teach wherein an annular flange portion is formed at a radially inner end part of the dilution air introduction passage, the radially inner end the annular flange portion axially slidably abutting against the open edge of the inner opening.
Corr further teaches:
an annular flange portion is formed at a radially inner end part of the dilution air introduction passage (ring shaped fourth part 86b, Corr Fig. 4B, col. 7 ll. 35; ring shaped 86b can be also seen at the end of an air passage in Fig. 4A),
the radially inner end of the dilution air introduction passage is a radially inner surface of the annular flange portion (inner surface of ring shaped fourth part 86b, Corr Fig. 4A) the annular flange portion, the radially inner surface of the annular flange portion axially slidably abutting (col. 7 ll. 37) against the open edge of the inner opening (leg 186a Fig 4B, col. 7 ll. 37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Sze in view of Corr combustor for a gas turbine engine, as applied to claim 2, with Corr’s mounting, as discussed above, and attaching it to end of an air passage to the open end of the inner opening, as seen in Corr Fig. 4A, in order to allow the air passage to slide as necessary during engine operation and thermal expansion in response to different temperatures at different regions (as taught by Corr in col. 6 ll. 63).

Regarding claim 4, Sze in view of Corr teaches the invention as discussed above for claim 1. However, Sze in view of Corr, as discussed so far, does not teach wherein the radially inner end of the dilution air introduction passage is disposed at a radially innermost end of the dilution air introduction passage.
Corr further teaches:
the radially inner end of the dilution air introduction passage is disposed at a radially innermost end of the dilution air introduction passage (ring shaped seen at the end of an air passage in Fig. 4A), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Sze in view of Corr combustor for a gas turbine engine, as applied to claim 1, with Corr’s mounting, as discussed above, attaching it to end of an air passage to the open end of the inner opening, as seen in Corr Fig. 4A, in order to allow the air passage to slide as necessary during engine operation and thermal expansion in response to different temperatures at different regions (as taught by Corr in col. 6 ll. 63).

Regarding claim 5, Sze in view of Corr teaches the invention as discussed above for claim 2. However, Sze in view of Corr, as discussed so far, does not teach wherein the radially inner end of the dilution air introduction passage is disposed at a radially innermost end of the dilution air introduction passage.
Corr further teaches:
the radially inner end of the dilution air introduction passage is disposed at a radially innermost end of the dilution air introduction passage (ring shaped fourth part 86b at the end of an air passage in Fig. 4A), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Sze in view of Corr combustor for a gas turbine engine, as discussed above for claim 2, with Corr’s mounting, as discussed above, attaching it to end of an air passage to the open end of the inner opening, as seen in Corr Fig. 4A, in order to allow the air passage to slide as necessary during engine operation and thermal expansion in response to different temperatures at different regions (as taught by Corr in col. 6 ll. 63).

Regarding claim 6, Sze in view of Corr teaches the invention as discussed above for claim 3. However, Sze in view of Corr, as discussed so far, does not teach wherein the radially inner surface of the annular flange portion is disposed at a radially innermost end of the dilution air introduction passage.
Corr further teaches:
the radially inner surface of the annular flange portion is disposed at a radially innermost end of the dilution air introduction passage (ring shaped fourth part 86b seen at the end of an air passage in Fig. 4A), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Sze in view of Corr combustor for a gas turbine engine, as applied to claim 3, with Corr’s mounting, as discussed above, attaching it to end of an air passage to the open end of the inner opening, as seen in .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sze (U.S. Patent 10928067) in view of Corr (U.S. Patent 8973365) and further in view of Allen 20160201916.
Regarding claim 7, Sze in view of Corr teaches the invention as discussed above for claim 1. However, Sze in view of Corr, does not teach further comprising a conical spring engaging the dilution air introduction passage and the inner wall part and urging the dilution air introduction passage toward the inner wall part.
Allen teaches a spring holding a passageway in place, thus teaching a spring (352, Fig. 7; [0080]) engaging the dilution air introduction passage (see Fig. 7 and the interaction between 352 and 364) and the inner wall part and urging the dilution air introduction passage toward the inner wall part (“The spring system 352 may provide a restoring force against the installation ramp 354, thereby securing contact between the bottom end 366 of the spring-loaded thimble system 350 and the combustion liner 308” [0085]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the to modify Sze in view of Corr’s combustor for a gas turbine engine with a spring as taught by Allen, in order to secure the contact between the bottom end, the flange, of the dilution air introduction passage, and the combustor liner, as taught by Allen [0085].

Also see rejection of claim 7 under 35 U.S.C. 112(a) above.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sze (U.S. Patent 10928067) in view of Corr (U.S. Patent 8973365) and further in view of Bunel 20210131666.

Regarding claim 8, Sze in view of Corr teaches the invention as discussed above for claim 1. However, Sze in view of Corr does not teach wherein the dilution air introduction passage includes a cylindrical passage portion and an annular flange portion formed together as an integrated unitary structure, 
wherein the annular flange portion is formed by bending a radially inner end part of cylindrical passage portion outward, 
the radially inner end of the dilution air introduction passage is a radially inner surface of the annular flange portion, and the radially inner surface of the annular flange portion axially slidably abuts against the open edge of the inner opening.
Bunel teaches:

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify Sze in view of Corr’s combustor for a gas turbine engine with Bunel’s teachings of a unitary structure that incorporates the annular flange with the cylindrical passage, placing it at the inner end of the passage as seen in Fig. 2, in order to minimize the number or parts and reduce weight, as it’s desirable and known in the art. Additionally, it is noted that making a part integral, as it is disclosed and claimed in the instant application, was an obvious extension of prior art teachings, In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP 2144.04 V B. 
However, MPEP 2113 provides that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (in this case the annular flange portion is formed by bending a radially inner end part of cylindrical passage portion outward) does not depend on its method of production  (i.e. bending the cylindrical passage to form a flange), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).   Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Corr further teaches:
the radially inner end of the dilution air introduction passage is a radially inner surface of the annular flange portion (ring shaped fourth part 86b, Corr Fig. 4B, col. 7 ll. 35; ring shaped 86b can be also seen at the end of an air passage in Fig. 4A – it is noted that flange, Corr 86b, has been modified the teachings of Bunel and is now integrated with the cylindrical passage and located at the inner end of the dilution air introduction passage, as discussed above; it only continues to be referred to as 86b for easy understanding, and it is also noted it is able to continue to interact with the remaining parts of the mounting structure taught by Corr), and the radially inner surface of the annular flange portion (inner surface of ring shaped fourth part 86b, Corr Fig. 4A) axially slidably abuts (col. 7 ll. 37) against the open edge of the inner opening (leg 186a Fig 4B, col. 7 ll. 37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Sze in view of Corr and Bunel’s combustor for a gas turbine engine with Corr’s mounting, as discussed above, attaching it to end of an air passage to the open end of the inner opening, as seen in Corr Fig. 4A, in order to allow the air passage to slide as necessary during engine operation and thermal expansion in response to different temperatures at different regions (as taught by Corr in col. 6 ll. 63).

Regarding claim 9, Sze in view of Corr teaches the invention as discussed above for claim 2. However, Sze in view of Corr, as discussed so far, does not teach wherein the dilution air introduction passage includes a cylindrical passage portion and an annular flange portion formed together as an integrated unitary structure, 
wherein the annular flange portion is formed by bending a radially inner end part of cylindrical passage portion outward, 
the radially inner end of the dilution air introduction passage is a radially inner surface of the annular flange portion, and the radially inner surface of the annular flange portion axially slidably abuts against the open edge of the inner opening.
Bunel teaches:
the dilution air introduction passage includes a cylindrical passage portion (54 in Fig. 2, [0040]) and an annular flange portion (60 in Fig. 2, [0040]) formed together as an integrated unitary structure (see Fig.2),
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify Sze in view of Corr’s combustor for a gas turbine engine with Bunel’s teachings of a unitary structure that incorporates the annular flange with the cylindrical passage, placing it at the inner end of the passage as seen in Fig. 2, in order to minimize the number or parts and reduce weight, as it’s desirable and known in the art. Additionally, it is noted that making a part integral, as it is disclosed and claimed in the instant application, was an obvious extension of prior art teachings, In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP 2144.04 V B. 
bending a radially inner end part of cylindrical passage portion outward) does not depend on its method of production (i.e. bending the cylindrical passage to form a flange), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).   Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Corr further teaches:
the radially inner end of the dilution air introduction passage is a radially inner surface of the annular flange portion (ring shaped fourth part 86b, Corr Fig. 4B, col. 7 ll. 35; ring shaped 86b can be also seen at the end of an air passage in Fig. 4A – it is noted that flange, Corr 86b, has been modified the teachings of Bunel and is now integrated with the cylindrical passage and located at the inner end of the dilution air introduction passage, as discussed above; it only continues to be referred to as 86b for easy understanding, and it is also noted it is able to continue to interact with the remaining parts of the mounting structure taught by Corr), and the radially inner surface of the annular flange portion (inner surface of ring shaped fourth part 86b, Corr Fig. 4A) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Sze in view of Corr and Bunel’s combustor for a gas turbine engine with Corr’s mounting, as discussed above, attaching it to end of an air passage to the open end of the inner opening, as seen in Corr Fig. 4A, in order to allow the air passage to slide as necessary during engine operation and thermal expansion in response to different temperatures at different regions (as taught by Corr in col. 6 ll. 63).

Response to Amendment
On Applicant’s Arguments/Remarks filed on May 27, 2021, the applicant traverses the obviousness rejection of claims 1-3.
Applicant argues that modifying the structure of Sze in the manner described in the previous Office Action would render the structure of Sze functionally inoperable since the inner skin 38 would no longer be able to pull the inner dilution boss 82. Additionally, Applicant presents that it was not clear which elements of Corr were being cited in the Office Action. Applicant argues the grommet structure of Corr lacks any  axial sliding movement. Applicant argues 176b extends below the inner liner.
Applicant’s arguments have been carefully considered but were not found to be persuasive. 

Corr teaches a structure that enables the mounting of an air passage onto the wall of a combustion chamber. The mounting structure of Corr Fig. 2B, focuses on the interaction between 86b and the elements seen to its right (186a, 88a, 86c, 82a).  Corr’s element 86b would be permanently attached to the end part of Sze’s air passage and 186a, 88a, would be attached to the inner wall of the combustion chamber. Corr 176b is not included; the mounting of 86b at the end of a cylindrical tube allows the passage of air, is better seen in Fig. 4A. The rejection combines the flange and the mounting to the wall of Corr, with the dilution-air introduction passage of Sze. This structure allows Sze’s air passage to axially slidably (Corr Col. 7, ll. 63-Co. 8 ll. 2) abut against an open edge of the inner opening, as claimed. Sze’s structure requires a pulling force, and as seen in Corr’s Fig. 2B, the interaction of 86b, 186a and 88a ensures a pulling force to be exerted in the vertical direction (in relation Fig. 4B) between an inner and an outer wall structures. Thus Sze’s invention is preserved, while at the same time allowing for thermal expansion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberto T. Igue whose telephone number is (303)297-4389.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERTO TOSHIHARU IGUE/           Examiner, Art Unit 3741                                                                                                                                                                                             

/EHUD GARTENBERG/             Supervisory Patent Examiner, Art Unit 3741